     Case 2:20-cv-02423-JAM-KJN Document 11 Filed 03/08/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARIAH LYN SPATE,                                 No. 2:20–cv–2423–JAM–KJN PS

12                      Plaintiff,                     FINDINGS AND RECOMMENDATIONS TO
                                                       DISMISS FOR FAILURE TO PROSECUTE
13          v.
14   LAKE COUNTY SHERIFF’S DEPT., et
     al.,
15
                        Defendants.
16

17          On December 7, 2020, plaintiff, proceeding pro se, filed a complaint and requested leave

18   to proceed in forma pauperis. (ECF Nos. 1, 2.) The court granted plaintiff leave to proceed

19   without paying the filing fee, but noted her complaint failed to allege any viable causes of action

20   against any named defendant and failed to allege claims that gave rise to federal subject matter

21   jurisdiction. (ECF No. 4.) The court found it was not inconceivable that plaintiff could state a

22   claim, and so ordered her to submit an amended complaint within 28 days that detailed her causes

23   of action, the names of the defendant(s), and some basic facts to demonstrate a claim was

24   plausible. (Id.) On January 4, 2021, plaintiff filed a “first amended complaint,” but this was

25   simply a ten-line paragraph that provided even less detail than the first filing. (ECF No. 7.) The

26   court noted it appeared plaintiff may have been having technical issues, and so granted an

27   additional 21 days to resubmit the filing. (ECF No. 9.) This latest order was served on plaintiff,

28   but it was returned as undeliverable. On February 10, plaintiff updated her address with the court,
                                                      1
     Case 2:20-cv-02423-JAM-KJN Document 11 Filed 03/08/21 Page 2 of 3


 1   and the clerk reserved the court’s previous orders on plaintiff. Since this latest reservice, more

 2   than 21 days have passed without a response from plaintiff.

 3          Eastern District Local Rule 183(a) provides, in part:

 4          Any individual representing [her]self [] without an attorney is bound by the
            Federal Rules of Civil or Criminal Procedure, these Rules, and all other applicable
 5          law. All obligations placed on “counsel” by these Rules apply to individuals
 6          appearing in propria persona. Failure to comply therewith may be ground for
            dismissal, judgment by default, or any other sanction appropriate under these
 7          Rules.

 8   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

 9   same rules of procedure that govern other litigants”) (overruled on other grounds). A district

10   court may impose sanctions, including involuntary dismissal of a plaintiff’s case pursuant to

11   Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or her case or

12   fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the court’s local

13   rules. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a court “may act

14   sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation Council v. U.S.

15   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (sua sponte dismissal under Rule 41(b) approved

16   plaintiff’s failure to prosecute or comply with the rules of civil procedure or the court’s orders);

17   Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam) (“Failure to follow a district court’s

18   local rules is a proper ground for dismissal.”); Thompson v. Housing Auth. of City of L.A., 782

19   F.2d 829, 831 (9th Cir. 1986) (per curiam) (“Pursuant to Federal Rule of Civil Procedure 41(b),

20   the district court may dismiss an action for failure to comply with any order of the court.”).

21          A court must weigh five factors in determining whether to dismiss a case for failure to

22   prosecute, failure to comply with a court order, or failure to comply with a district court’s local

23   rules. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). These are:

24          (1) the public’s interest in expeditious resolution of litigation;
            (2) the court’s need to manage its docket;
25          (3) the risk of prejudice to the defendants;
            (4) the public policy favoring disposition of cases on their merits; and
26          (5) the availability of less drastic alternatives.

27   Id. at 1260-61; accord Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002).

28   ///
                                                       2
     Case 2:20-cv-02423-JAM-KJN Document 11 Filed 03/08/21 Page 3 of 3


 1               Here, the first two factors weigh in favor of dismissal, because this case has already been

 2   delayed by plaintiff’s failure to take the steps necessary to move this case forward. The third

 3   factor also favors dismissal, because, at a minimum, defendants have been deprived of an

 4   opportunity to be promptly notified of the lawsuit and prepare their defense. With the passage of

 5   time, memories’ fade and evidence becomes stale. The fifth factor also favors dismissal because

 6   the court has already attempted less drastic alternatives. Specifically, after granting plaintiff leave

 7   to proceed without paying the filing fee, the court informed plaintiff of the complaint’s

 8   deficiencies and provided her with an opportunity to state the details regarding her claims.

 9   However, plaintiff has been incommunicado since filing the “first amended complaint,” leaving

10   the court with little alternative but to recommend dismissal. Given her request to proceed IFP, it

11   is unlikely that monetary sanctions could be effective.

12               As to the fourth factor, the public policy favoring disposition on their merits, that factor is

13   outweighed by the other Ferdik factors. Indeed, it is plaintiff’s own failure to prosecute the case

14   and comply with the rules that precludes a resolution on the merits. Therefore, after carefully

15   evaluating the Ferdik factors, the court concludes that dismissal is appropriate.

16               Accordingly, IT IS HEREBY RECOMMENDED that:

17               1.   Plaintiff’s claims be DISMISSED pursuant to Federal Rule of Civil Procedure 41(b);

18               2. The Clerk of Court be directed to close this case.

19               These findings and recommendations are submitted to the United States District Judge

20   assigned to the case, under 28 U.S.C. § 636(b)(l). Within fourteen (14) days after being served
21   with these findings and recommendations, plaintiff may file written objections with the court.

22   Such a document should be captioned “Objections to Magistrate Judge’s Findings and

23   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

24   may waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455

25   (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

26   Dated: March 8, 2021
27
     spat.2423
28
                                                            3
